Citation Nr: 1447347	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  14-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection for bilateral hearing loss is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection for tinnitus is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The October 2006 RO decision denying the claim of entitlement to service connection for a bilateral hearing loss and tinnitus was not appealed and is final.

2.  Evidence received since the October 2006 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating such claim.

3.  Evidence received since the October 2006 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating such claim.

4.  It is at least as likely as not that the Veteran's bilateral hearing loss is the result of in-service acoustic trauma.

5.  It is at least as likely as not that the Veteran's tinnitus is the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The October 2006 RO decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received and the claim of entitlement to service connection for a bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  With application of the doctrine of reasonable doubt, bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

6.  With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to reopen and grant service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts and Analysis

Although the AOJ reopened the claims in its July 2014 statement of the case, the Board is required to consider whether new and material evidence has been presented.  If so, the merits of the claim can then be considered.  Irrespective of the AOJ's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In October 2006, the Veteran was advised of the unfavorable rating decision and his appellate rights.  In October 2006, he filed a notice of disagreement and underwent a VA examination in October 2007.  Thereafter, in November 2007, a statement of the case was issued, which considered the November 2007 VA examination.  However, the Veteran did not submit a substantive appeal.  In fact, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss or tinnitus was received until August 2012, when VA received his application to reopen both claims.  Therefore, the October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no additional evidence pertaining to the Veteran's claims for service connection for bilateral hearing loss or tinnitus was received prior to the expiration of the appeal period stemming from the October 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

At the time of the October 2006 rating decision, evidence of record included the Veteran's lay statements, his service treatment records (STR) and his Notice of Separation from U.S. Naval Service.  In October 2007, the VA examiner's report was added to the record.  

Since the October 2006 decision, the Veteran has submitted new evidence to support his claim.  The new evidence, which was not previously considered in connection with the prior final denial, includes Dr. Dann's audiological evaluation and opinion that "it is more likely than not that [the Veteran's] hearing loss and tinnitus is related to military noise exposure."  Also submitted are statements made by the Veteran and his representative.

The Board notes that the Veteran submitted a copy of his Notice of Separation from U.S. Naval Service in connection with his August 2012 application to reopen his claim.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, as the Notice of Separation from U.S. Naval Service was previously of record and considered in connection with the October 2006 rating decision, it is duplicative and thus irrelevant to the instant claim.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

As discussed above, the AOJ previously denied the Veteran's claim on the basis that there was no evidence linking his current bilateral hearing loss and tinnitus to his military service.  Since the issuance of the prior final denial, new evidence, i.e., Dr. Dann's opinion, suggesting a nexus between the Veteran's claimed disabilities and his service, has been received.  As such addresses the basis of the prior denial, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  The reopened claims will be considered on its merits in the discussion below.


Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131;             38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.            38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)(2013).

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. §3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Facts and Analysis

The Veteran contends that his current hearing loss and tinnitus are the result of his in-service noise exposure.  Specifically, he asserts such exposure while performing his duties as a torpedoman's mate for the U.S. Navy, and that no hearing protection was provided or used while on duty.  The Veteran also contends that aircraft noise, the use of heavy machine guns, and the use of 20mm cannons in service also contributed to his hearing loss and tinnitus.

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994). 

In the present case, the Veteran's service treatment records do not reflect findings of tinnitus or audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  At his October 1942 enlistment examination, the Veteran's ears were found to be normal.  Audiometric testing was not conducted, but the Veteran's whisper voice test results were 15/15 in both ears.  Again at his November 1945 separation examination, the Veteran's ears were found to be normal.  Audiometric testing was not conducted, but the Veteran's whisper voice test results were 15/15 in both ears.  No audiometric testing was conducted at any point during the Veteran's active service.  The Board acknowledges that "whispered voice tests ...cannot be considered as reliable evidence that hearing loss did or did not occur."  See VBA Training Letter 10-02.  Also, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

After filing his May 2006 claims for service connection for hearing loss and tinnitus, the Veteran was evaluated by a VA audiologist in October 2007.  Testing performed at that examination showed that the Veteran has bilateral hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, testing revealed pure tone thresholds at 40 decibels or greater at 1000, 2000, 3000 and 4000 Hertz in both the right and left ears.  Speech recognition scores were 48 for the right ear and 58 for the left.  In addition, the Veteran complained of constant tinnitus.  Therefore, inasmuch as the Veteran has demonstrated that he has a current bilateral hearing loss and tinnitus disabilities, the relevant inquiry is whether such hearing loss and tinnitus may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.

First, addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that the Veteran's Notice of Separation from U.S. Naval Service shows that his military occupational specialty (MOS) was torpedoman's mate, third class, which is listed in the Department of Defense's Duty MOS Noise Exposure Listing to have involved a "low" probability of noise exposure.  Nonetheless, the Veteran also contends to have operated and used heavy machine guns and 20mm cannons during World War II, while stationed aboard the aircraft carrier USS Coral Sea.  He adds that "Navy procedures and regulations...show that multiple crewmen, regardless of their MOS, were trained to operate various defense measures and weapons while underway."  In addition, the Veteran contends that he was exposed to aircraft engine noise.  The Board finds that the Veteran's statements regarding the circumstances of the his duties during World War II to be credible, as such, the Board finds that he was likely exposed to some noise in service.  The Veteran's separation document shows that he was a torpedoman's mate and that he served on the U.S.S. Coral Sea (ACV57) during World War II.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154.

Turning to the issue of whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure, the Board notes that the record contains two conflicting medical opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The first of such opinions is the October 2007 opinion of the VA examiner.  The VA audiologist opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were caused by acoustic trauma and that his hearing loss and tinnitus was "a long standing condition whose severity progressed overtime from the combined effects of occupational noise and the effects of aging."  The examiner also noted that the Veteran stated that he "first noticed [his ] tinnitus in the late 1960's" and opined that, "His claim for tinnitus was not time locked to his military service and also more likely than not attributable to post military noise."

On his July 2014 VA Form 9, the Veteran contends that, during the October 2007 VA examination, he told the examiner that, "My tinnitus began in service, when further questioned I stated that my tinnitus noticeably worsened in the 1960s.  At no point did I state that my tinnitus began in the 1960s."  The Board finds that the Veteran has consistently asserted in various written statements, dated both before and after the October 2007 VA examination, that his tinnitus and hearing loss began in service and that at least a part of the October 2007 VA examiner's rationale is based on misinformation.  As such, the Board must discount the probative value of the October 2007 VA examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The second of such opinions is the June 2014 opinion of the Veteran's private audiologist.  This physician opined that the Veteran's hearing loss and tinnitus were more likely than not related to military noise exposure.  The audiologist based her opinion in part on case history including: the Veteran's statements of in-service noise exposure; the whisper tests performed at his entrance and separation examinations; his Notice of Separation From U.S. Naval Service; his reports that his tinnitus began in service; and his reports of post military noise exposure involving occasional use of jackhammers and power tools.  Also considered was the private audiologist's configuration of hearing loss showing pure tone thresholds at 40 decibels or greater at 500, 1000, 2000, 3000 and 4000 Hertz in both the right and left ears.  Speech recognition scores were 55 for the right ear and 45 for the left.  No additional rationale was given for the private examiner's opinion.

In sum, the record contains a competent opinion indicating that the Veteran's current bilateral hearing loss and/or tinnitus were not caused by his in-service noise exposure, and another competent, seemingly equally probative opinion indicating that the Veteran's current bilateral hearing loss and/or tinnitus were related to his service, to include his in-service exposure to noise.  As the medical opinion evidence on the question of nexus between current bilateral hearing loss and/or tinnitus and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are the result of in-service injury-specifically, his in-service exposure to noise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus are met.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened. 

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


